DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	  This application contains claims 1-29 directed to the following patentably distinct inventions/Species: 
Species A1: claims 1-9.
Species A2: claims 10-12.
Species A3: claims 13-20.
Species A1, A2 and A3 are related as combination and subcombinations.  Species A1, A 2 and A3 in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because: Species A1 as a combination does not necessarily require the particular feature of non-volatile memory of Species A2, or the particular features of the pules supplier and pulse adjustment of Species A3; or, Species A3 as a combination does not necessarily require the particular 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

Furthermore, for any single species elected from the above identified Species A1, A2 and A3, further election is required among the following patentably distinct species of the claimed invention:
	Species B1:	involving first and second resistance segments disposed in a same layer.
	Species B2:	involving first and second resistance segments disposed in different layers.

Still furthermore, for any single species elected from the above identified Species B1 and B2, further election is required among the following patentably distinct species of the claimed invention:
	Species C1:	involving first and second resistance segments that are members of a same array of physical resistance segments.
	Species C2:	involving second resistance segments that are interdigitated with 
Still furthermore, for any single species elected from the above identified Species C1 and C2, further election is required among the following patentably distinct species of the claimed invention:
	Species D1, involving second resistance segments that belong to the first resistance segments. 
	Species D2, involving second resistance segments that do not belong to the first resistance segments.

Applicant is advised that the reply to this requirement (between species) to be complete must include (i) an election of a species to be examined (i.e., elect a single species from Species A1, A2 and A3, then further elect a single species from Species B1 and B2, then still further elect a single species from Species C1 and C2, and then still further elect a single species from Species D1 and D2), even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898